Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-30 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1-30 of copending Application No. US 17248145.  Although the conflicting claims are not identical, they are not patentably distinct from each other.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
Instant Application
US 17248145
Claim 1. A method of wireless communication performed by a user equipment (UE), comprising: transmitting, to a network entity, information indicating a Layer 1 signal to interference plus noise ratio (L1-SINR) measurement capability of the UE, wherein the information indicating the L1-SINR measurement capability indicates: a first configuration for a reference signal, and a second configuration for the reference signal; and measuring the reference signal based at least in part on the L1-SINR measurement capability.
Claim 1. A method of wireless communication performed by a user equipment (UE), comprising: transmitting, to a network entity, information indicating a Layer 1 signal to interference plus noise ratio (L1-SINR) measurement capability of the UE, wherein the information indicating the L1-SINR measurement capability includes one or more individual configurations for one or more resources to carry a reference signal, wherein the one or more individual configurations each include a channel measurement resource (CMR), and wherein the information indicating the L1-SINR measurement capability further indicates whether the UE supports configuring the CMR as a synchronization signal block, a channel state information reference signal, or a combination thereof, and wherein the one or more individual configurations include at least one of: a first configuration in which the one or more resources to carry the reference signal include the CMR without a dedicated interference measurement resource, a second configuration in which the one or more resources to carry the reference signal include the CMR with the dedicated interference measurement resource in which the network entity does not transmit a signal, or a third configuration in which the one or more resources to carry the reference signal include the CMR with a dedicated non-zero power interference measurement resource; and receiving, from the network entity, a reference signal carried on the one or more resources based at least in part on the L1-SINR measurement capability.


	Thus, this double patenting rejection is necessary to prevent unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4, 9-11, 13, 18-20 and 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsumura (US 20220038194), hereinafter Matsumura1 in view of Matsumura (US 20220286175), hereinafter Matsumura2.
With respect to independent claims: 
Regarding claim(s) 1/10/19/25, Matsumura teaches A method of wireless communication performed by a user equipment (UE), comprising: 
transmitting ([0132], “the UE may report the maximum number of interference measurement resources configured for L1-SINR measurement as UE capability information.”), to a network entity ([Fig.3], base station 11), information indicating a Layer 1 signal to interference plus noise ratio (L1-SINR) measurement capability of the UE ([0132], “UE capability information”), wherein the information indicating the L1-SINR measurement capability indicates:
a first configuration for a reference signal ([0132], “the UE may report the maximum number of interference measurement resources configured for L1-SINR measurement as UE capability information.”), and 
... ; and 
measuring the reference signal ([0016], “a UE measures a channel state using a predetermined reference signal (or a resource for the reference signal), and feeds back (reports) Channel State Information (CSI) to a base station.” And [0092], “the UE may calculate the interference for the L1-SINR on the configured interference measurement resource.”) based at least in part on the L1-SINR measurement capability ([0132], “The base station receiving the UE capability information may configure the maximum number or less of interference measurement resources in the UE.”).
However, Matsumura1 does not teach a first configuration for a reference signal, and a second configuration for the reference signal.
In an analogous art, Matsumura2 teaches transmitting, to a network entity, information indicating a Layer 1 signal to interference plus noise ratio (L1-SINR) measurement capability of the UE ([0152], “A UE may report UE capability information related to L1-SINR reporting.”), wherein the information indicating the L1-SINR measurement capability indicates:
a first configuration for a reference signal ([0154], “The UE capability information may include the value of the number of CMRs (for example, at least one of an SSBRI and a CRI) to be reported (for example, the maximum number of CMRs to be reported).”), and 
a second configuration for the reference signal ([0155], “The UE capability information may include the value of the number of IMRs (for example, an index of at least one of a ZP-CSI-RS resource, an NZP-CSI-RS resource, and an SSB resource) to be reported (for example, the maximum number of IMRs to be reported).”).
Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to modify the method of Matsumura to specify multiple supported configurations for a reference signal as taught by Matsumura2. The motivation/suggestion would have been because there is a need to inform a base station a UE’s capability of reporting SINR, so the BS can configure the UE according to its capability. 

With respect to dependent claims:
Regarding claim(s) 2/11, Matsumura2 teaches wherein the information indicating the L1-SINR measurement capability indicates: a third configuration for the reference signal ([0153], “The UE capability information may include the value of the number of L1-SINRs to be reported.”).
Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to modify the method of Matsumura to specify multiple supported configurations for a reference signal as taught by Matsumura2. The motivation/suggestion would have been because there is a need to inform a base station a UE’s capability of reporting SINR, so the BS can configure the UE according to its capability. 
Regarding claim(s) 4/13/20/26, Matsumura2 teaches a fourth configuration ([0156], “a combination index”) for the reference signal.
Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to modify the method of Matsumura to specify multiple supported configurations for a reference signal as taught by Matsumura2. The motivation/suggestion would have been because there is a need to inform a base station a UE’s capability of reporting SINR, so the BS can configure the UE according to its capability. 
Regarding claim(s) 9/18, Matsumura teaches obtaining an L1-SINR measurement based at least in part on the reference signal ([0092], “the UE may calculate the interference for the L1-SINR on the configured interference measurement resource.”); and
transmitting, to the base station, a report including the L1-SINR measurement ([0016], “a UE measures a channel state using a predetermined reference signal (or a resource for the reference signal), and feeds back (reports) Channel State Information (CSI) to a base station.”).
 
Claim(s) 5, 14, 21 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsumura1 in view of Matsumura2, and further in view of Davydov (US 20190089423).
	Regarding claim(s) 5/14/21/27, Davydov teaches wherein first configuration includes a configuration for a channel measurement resource (CMR) without a dedicated interference measurement resource (IMR) ([0147], “An apparatus for supporting a user equipment (UE) in reporting of a selection of a Non-Zero Power (NZP) Channel State Information Reference Signal (CSI-RS) resource to an eNodeB (eNB).” IMR is not indicated.).
	Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to modify the method of Matsumura to specify reporting supporting resource as taught by Davydov. The motivation/suggestion would have been because there is a need to for a BS to allocate proper resource. 

Claim(s) 6-8, 15-17, 22-24 and 28-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsumura1 in view of Matsumura2, and further in view of Chen (US 20210337415), hereinafter Chen2.
	Regarding claim(s) 6/15/22/28, Chen2 teaches wherein first configuration includes a configuration for a channel measurement resource (CMR) with a dedicated interference measurement resource in which the base station does not transmit a signal ([Fig.1 and Fig.2], CSI report with a CMR and a ZP IMR).
Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to modify the method of Matsumura to specify CMR and IMR as taught by Chen2. The motivation/suggestion would have been because there is a need to determine channel quality. 
Regarding claim(s) 7/16/23/29, Chen2 teaches wherein first configuration includes a configuration for a channel measurement resource (CMR) with a dedicated non-zero power interference measurement resource (NZP IMR) ([Fig.1 and Fig.2], CSI report with a CMR and a NZP IMR).
Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to modify the method of Matsumura to specify CMR and IMR as taught by Chen2. The motivation/suggestion would have been because there is a need to determine channel quality. 
Regarding claim(s) 8/17/24/30, Chen2 teaches wherein the first configuration includes a configuration for a channel measurement resource (CMR) with a dedicated interference measurement resource (IMR) and a dedicated non-zero power interference measurement resource (NZP IMR) ([Fig.1 and Fig.2], CSI report with a CMR, and a NZP IMR and ZP IMR).
Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to modify the method of Matsumura to specify CMR and IMR as taught by Chen2. The motivation/suggestion would have been because there is a need to determine channel quality. 

Allowable Subject Matter
Claim(s) 3 and 12 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claims 1-30 filed on 07/12/2022 have been considered but are moot because the new ground of rejection in instant Office action does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the Applicant’s arguments.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIREN QIN whose telephone number is (571)272-5444.  The examiner can normally be reached on M-F 9-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571-272-3123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHIREN QIN/Examiner, Art Unit 2411